DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to the Specification
The text of 37 CFR 1.52(b)(6) is as follows:
“(6) Other than in a reissue application or reexamination or supplemental examination proceeding, the paragraphs of the specification, other than in the claims or abstract, may be numbered at the time the application is filed, and should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]). The numbers and enclosing brackets should appear to the right of the left margin as the first item in each paragraph, before the first word of the paragraph, and should be highlighted in bold. A gap, equivalent to approximately four spaces, should follow the number. Nontext elements (e.g., tables, mathematical or chemical formulae, chemical structures, and sequence data) are considered part of the numbered paragraph around or above the elements, and should not be independently numbered. If a nontext element extends to the left margin, it should not be numbered as a separate and independent paragraph. A list is also treated as part of the paragraph around or above the list, and should 
The specification is hereby objected to under 37 CFR 1.52(b)(6) in that the paragraph numbering on pages 1-4 is not “at least four numerals.”  The objection may be overcome, by either (1) correcting the paragraph numbering, or, (2) deleting all paragraph numbering in the specification.  Correction is hereby required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lateral-bin monitoring module” in claims 17, 19, and 20, and, “raw-data processing module” in claim 18.  In each of the listed claim limitations, “module” is the nonce term.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “lateral-bin monitoring module” (Claims 17, 19, and 20) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification discloses that the “lateral-bin monitoring module” can be hardware or software (e.g., see paragraph [0023]); however, the specification only discloses the claim limitation is very general functional terms, with no real detail as to what the hardware or the software for the claim would be.  Thus, the uses of this term in claims 17, 19, and 20 are 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim limitation “raw-data processing module” (claim 18) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification discloses that the “raw-data processing module” can be hardware or software (e.g., see paragraph [0023]); however, the specification only discloses the claim limitation is very general functional terms, with no real detail as to what the hardware or the software for the claim would be.  Thus, the uses of this term in claim 18 is indefinite and unclear in that one of ordinary skill-in-the-art would not be informed as to what is claimed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
On line 1 of independent claim 17, the use of the term, “Computer-readable storage media” (plural) is indefinite and unclear in context as to what media are meant.  The specification provides nothing to assist in the interpretation of the term.  So, the term could encompass transitory media.
On line 2 of dependent claim 19, it is unclear in context if the remainder of the claim is directed to further configuration, in addition to that recited in claim 17, or not.  Perhaps, the word “further” was inadvertently left out of the claim.

Each of dependent claims 18-20 is unclear, at least, in that it depends from unclear, independent claim 17.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In independent claim 17, the “lateral-bin monitoring module” (line 3) can be software, as indicated in the specification in paragraph [0023].  The functions for the “lateral-bin monitoring module” of claim 17 as set forth on lines 4-13 are not functions 
In dependent claim 18, the “raw-data processing module” (line 2) can be software, as indicated in the specification in paragraph [0023].  The functions for the “raw-data processing module” of claim 18 as set forth on lines 4-9 are not functions that are commonly known in the art. These claim 18 functions are of such complexity that they would be “specialized functions.”  Since specialized functions are required for the ‘module” of claim 18, the functions would have to be supported in the disclosure by the disclosure of the computer and the algorithm that the computer uses to perform the claimed specialized functions in the form of specialized programming.  Applicant has 

Rejection under 35 USC 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the term, “Computer-readable storage media” (plural) in independent claim 17 could encompass transitory media, in that the specification fails to define what the term, “Computer-readable storage media” (plural) means.  Claims in which the computer-readable media are transitory fail to fall within one of the statutory categories of invention of 35 USC 101.  Please see MPEP 2106, subsection II, second paragraph, as well as, MPEP 2106.03, subsection I (noting, especially, the list of examples of non-statutory subject matter, which includes “Transitory forms …”.  In that each of dependent claims 18-20 

Allowable Claims
Independent claims 1 and 12, as well as dependent claims 2-11 and 13-16, are allowable over the prior art of record.
The text of independent claim 1 is as follows:
“1. A method performed by a radar system that is mounted to a mobile platform, the method comprising: defining a region of interest that is on at least one side of the mobile platform, the region of interest comprising a plurality of lateral bins having lengths that span at least a portion of the at least one side of the mobile platform; transmitting and receiving a radar signal that propagates through at least a portion of the region of interest, the radar signal comprising multiple frames; monitoring a quantity of consecutive frames of the multiple frames that have detections located within at least one lateral bin of the plurality of lateral bins, the detections determined from the received radar signal; and determining that at least one object is present within the at least one lateral bin responsive to the quantity of consecutive frames with detections being greater than or equal to a threshold.”  (Bold added).
Regarding independent claim 1, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.

The text of independent claim 12 is as follows:
“12. An apparatus comprising: a radar system comprising: at least one antenna array; a transceiver coupled to the at least one antenna array, the transceiver configured to transmit and receive a radar signal using the antenna array, the radar signal propagating through at least a portion of a region of interest, the radar signal comprising multiple frames; and a processor coupled to the transceiver, the processor configured to: define the region of interest, the region of interest being on at least one side of the apparatus, the region of interest comprising a plurality of lateral bins having lengths that span at least a portion of the at least one side of the apparatus; monitor a quantity of consecutive frames of the multiple frames that have detections located within at least one lateral bin of the plurality of lateral bins, the detections determined from the received radar signal; and determine that at least one object is present within the at least one lateral bin responsive to the quantity of consecutive frames with detections being greater than or equal to a threshold.”  (Bold added).
As for independent claim 12, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.


Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stove (GB 2435138 A) is of general interest for disclosing S1-6 and S1-12 in drawing Figure 4.
Kothmann (DT 2548181 A1) is of general interest for disclosing the counting of pulses in a range channel that are greater than a threshold.
Bryant et al (‘556) is of general interest for determining the probability of detection of a target as a function of the number of detections in different integration periods.
Giaccari (‘254) is of general interest for showing the use of a pulse counter to count the number of echoes in different zones of sweeps of the radar.
Smith et al (‘554) is of general interest for items 330, 335, 340, and 345 in Figure 3, and for paragraphs [0021] and [0022].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/           Primary Examiner, Art Unit 3648